Exhibit 10.18

 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into effective as of January 1, 1995 (the “Effective Date”), by and between
LUFKIN INDUSTRIES, INC., a Texas corporation (the “Company”), and DOUGLAS V.
SMITH of Lufkin, Texas (the “Executive”).

 

WHEREAS, the Company wishes to continue the employment of the Executive as
president and Chief Executive Officer of the Company, under the terms and
conditions set forth herein;

 

WHEREAS, the Executive wishes to continue his employment under those terms and
conditions; and

 

WHEREAS, the Company and the Executive (the “Parties”) previously entered into
an Employment Agreement dated as of January 1, 1993 and they desire to amend and
restate said Employment Agreement as provided herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other consideration mutually acknowledged, the Parties agree as
follows:

 

  1. Employment.

 

The Company hereby agrees to continue to employ the Executive, and the Executive
hereby agrees to continue his employment with the Company, for the term set
forth in Section 2 below, in the positions and with the duties and
responsibilities set forth in Section 3 below, at an office location in Lufkin,
Texas or such other location as the Parties may mutually agree, and upon such
other terms and conditions as are hereinafter stated.

 



--------------------------------------------------------------------------------

  2. Term.

 

The amended term of the Executive’s employment with the Company (the “Term”)
shall commence on the Effective Date and shall continue through December 31,
1998. However, prior to November, 1997, the Company agrees to review with the
Executive the possible extension of the Term.

 

  3. Position and Duties.

 

(a) During the Term, the Executive shall serve as President and Chief Executive
Officer of the Company reporting directly to the Board of Directors of the
Company. During the Term, the Company shall cause the Executive to be nominated
for election as the Chairman of the Board of Directors of the Company and shall
use its reasonable best efforts to secure such election.

 

(b) While employed hereunder, the Executive shall devote his full business time
and attention to the operations and activities of the Company, and shall not be
employed by, consult with or otherwise render services to, any other business,
except with the consent of the Board of Directors of the Company. The foregoing
notwithstanding, the Parties recognize and agree that the Executive may engage
in passive personal investments and other business, industry and civic
activities that do not conflict with the business and affairs of the Company or
interfere with the Executive’s performance of his duties hereunder.

 

  4. Compensation and Benefits.

 

(a) Salary. The Company shall pay the Executive a base salary (“Salary”) at an
annual rate of $255,000 (the “Base Rate”). Salary shall be payable in accordance
with the Company’s payroll practices. The Compensation Committee of the Board of
Directors of the Company (the “Committee”) shall review with the Executive the
Salary during February of each year in the Term, and may adjust such Salary in
its sole discretion, provided that such Salary shall never be at an annual rate
less than the Base Rate.

 

-2-



--------------------------------------------------------------------------------

(b) Bonus. The Executive will receive a bonus of at least $60,000 annually.
Subject to such minimum bonus amount, the annual bonus for each year during the
Term shall be determined by the mutual agreement of the Company and the
Executive (a copy of such agreement shall be attached hereto as Exhibit A each
year and replace the Exhibit A concerning the prior year’s bonus agreement). The
bonus for any bonus year shall be paid at the time bonuses for such year are
generally paid under the Company’s bonus program (it being agreed that the bonus
for the 1995 year shall be paid in February 1996) and shall be paid in the form
of a lump sum cash payment.

 

(c) Stock Options. The Company shall grant the Executive a ten-year stock option
under the Company’s 1990 Stock Option Plan (“Stock Plan”) on May 17, 1995 to
purchase up to 15,000 shares of the Company’s common stock. On the date of the
first regular meeting of the Committee in 1996 and 1997, the Company shall grant
the Executive an additional ten-year option under the Company’s Stock Plan (or
any successor plan) to purchase a number of shares of the Company’s common stock
not less than that number (rounded up to the next full number) which is equal to
the Executive’s Base Rate on such grant date divided by the fair market value of
a share of common stock (as defined in the Stock Plan) on such date. The form
and other terms and conditions of such options shall be substantially as set
forth in Exhibit B, “Lufkin Industries, Inc. Stock Option Agreement” attached to
and forming a part of this Agreement.

 

(d) Employee Benefit Programs. During the Term, the Executive shall be entitled
to participate in all employee benefit programs of the Company as in effect from
time to time and in which the Company’s senior executives are eligible to
participate, provided that, with respect to all plans other than plans qualified
under Sections 401(a) and 501(a) of the Internal Revenue Code of 1986, as
amended (the “Code”), any minimum service requirement shall be waived. In
addition, the

 

-3-



--------------------------------------------------------------------------------

Company shall provide the Executive a special pension benefit which shall be
equal to the actuarial equivalent (based upon the interest and mortality
assumptions applicable under the terms of the Company’s qualified defined
benefit pension plan covering salaried employees (the “Pension Plan”) of the
excess, if any, of (a) less (b) where:

 

  (a) is the benefit which would have been payable to the Executive or on his
behalf to his beneficiary or beneficiaries under the Pension Plan if such
benefit was 100% vested; and

 

  (b) is the benefit which is in fact payable to the Executive or on his behalf
to his beneficiary or beneficiaries under the Pension Plan.

 

Such special pension shall be paid in a lump sum cash payment as soon as
practicable following the Executive’s termination of employment with the
Company.

 

The Company shall also establish and maintain a nonqualified pension plan in
which the Executive shall participate effective from and after January 1, 1995
and for the remainder of the Term, including any extensions thereof, with terms
substantially the same as than those set forth on Exhibit C, “Summary of SEEP”
attached to and forming a part of this Agreement.

 

(e) Other Benefits. During his employment hereunder, the Executive shall be
afforded the following benefits as incidences of his employment:

 

  (i)

Company automobile - the Company will provide to the Executive for his personal
and business use a top-of-the-line automobile, and shall provide, or reimburse
the Executive for, maintenance and insurance (liability and collision coverage
insuring both the Company and the Executive and covering both business and
personal use) for such automobile. Such automobile shall be owned or leased by
the Company, and, if requested by the

 

-4-



--------------------------------------------------------------------------------

 

Executive, shall be replaced not less frequently than each three (3) years.

 

  (ii) Business and entertainment expenses - the Company will reimburse the
Executive for, or pay on behalf of the Executive, reasonable and appropriate
expenses incurred by the Executive for business related purposes, including dues
and fees to industry and professional organizations, costs of entertainment and
business development, and costs reasonably incurred as a result of the
Executive’s wife accompanying the Executive on business travel.

 

  (iii) Club memberships - in addition to the other business and entertainment
expenses reimbursable pursuant to item (ii) above, the Company shall pay
membership fees, dues and assessments for (a) one country club located in
Angelina County, Texas, to be selected by the Executive, (b) one luncheon club
located in Houston, Texas, to be selected by the Executive, and (c) such other
luncheon or country club memberships as the Board of Directors of the Company
may deem, to be justified by business usage.

 

  (iv) Annual physical examination - the Company shall pay for the cost of an
annual physical examination to be conducted by a doctor or clinic of the
Executive’s choosing in Houston, Texas or in Lufkin, Texas.

 

  (v)

Life insurance - the Company will provide, or cause to be provided, to the
Executive, at no cost to the Executive, term life insurance coverage in the
amount of $500,000.

 

-5-



--------------------------------------------------------------------------------

 

Proceeds of such insurance shall be payable to a beneficiary to be designated in
writing by the Executive,

 

  (vi) Tax preparation expenses - the Company will reimburse the Executive for
expenses incurred by him in connection with the preparation of his federal
income tax return up to a maximum of $3,000 per year.

 

  5. Termination of Employment.

 

The Executive’s employment is subject to termination during the Term only as
provided in this Section 5.

 

5.1 Death or Disability.

 

If the Executive’s employment is terminated due to his death or total
disability, as determined under the Company’s applicable long-term disability
plan, then:

 

(i) The Executive (or his estate) shall be entitled to receive salary and
benefit coverages for a period of three months from and after the date of
termination of employment.

 

(ii) The Executive (or his estate) shall be entitled to a bonus payment for the
year in which termination occurs equal to the minimum bonus amount provided in
Section 4(b) above, prorated to reflect the actual number of full weeks worked
during the bonus year in which the Executive’s employment terminates.

 

(iii) The Executive (or his estate) shall be entitled to the special pension(s)
as described in Section 4(d) above.

 

-6-



--------------------------------------------------------------------------------

5.2 Termination by the Company without Cause. The Company may terminate the
Executive’s employment at any time without Cause as such term is defined in
Section 5.3 below, in which case:

 

(i) The Executive shall be paid a lump sum cash payment, payable within 30 days
of his termination of employment, equal to the total Salary which would have
been paid to him under this Agreement for the remainder of the Term, based on a
Salary rate equal to the greater of (A) the rate in effect on the Effective
Date, or (B) the rate in effect on termination of his employment.

 

(ii) The Executive shall be entitled to a lump sum payment, payable within 30
days of his termination of employment, equal to the amount of annual bonuses
which would have been paid to him under this Agreement for the remainder of the
Term based upon the bonus rate of $60,000 per annum.

 

(iii) The Executive shall be entitled to the special pension(s) as described in
Section 4(d) above.

 

(iv) Benefits (as described in Sections 4(d), other than the special pension(s)
that are payable upon termination of employment, and 4(e) above) shall continue
to be provided to the Executive by the Company during the period of Salary
continuation described in item (i) above as if the Executive’s employment had
continued for the remainder of the Term; provided, however, that to the extent
any such benefit cannot be continued as a matter of law during the remaining
period of the Term because the Executive is no longer employed by the Company,
the Company shall pay the Executive an amount equal to the economic value of
such benefit and; provided, further, that any such benefit shall be
discontinued, if earlier, on the date that the Executive becomes entitled to
coverage for a comparable benefit as a result of his employment by a successor
employer.

 

5.3 Termination by the Company for Cause. If the Company terminates the
Executive’s employment for Cause, as defined in this Agreement, the Executive
shall be entitled only to Salary, and any benefits, accrued as of the effective
date of termination. Any other benefits shall be determined under

 

-7-



--------------------------------------------------------------------------------

applicable plans, programs or other coverages of the Company. For purposes of
this Agreement, the term “Cause” shall mean:

 

(i) the Executive’s conviction for, or plea of nolo contendere to, a felony;

 

(ii) the commission by the Executive of an act involving fraud or intentional
dishonesty, which act is intended to result in substantial personal enrichment
of the Executive at the expense of the Company or any of its subsidiaries;

 

(iii) the Executive’s material breach of any material provision of this
Agreement which remains uncorrected for 30 days after written notice and an
opportunity to correct; or

 

(iv) the Executive’s knowing and willful misconduct in the performance of his
duties, which continues for 30 days after written notice from the Company and
which results in material injury to the reputation, business or operation of the
Company or any of its subsidiaries.

 

5.4 Voluntary Termination by the Executive.

 

The Executive may terminate his employment at any time on 30 days written
notice, in which case the Executive shall be entitled only to his Salary earned
through the effective date of termination and any benefits accrued as of the
effective date of termination as determined under applicable plans, programs or
other coverages of the Company.

 

  6. Non-Competition.

 

During the term of his employment hereunder, and, for the period extending to
the first anniversary of his termination of employment for any reason (the
“No-Compete Period”), the Executive shall not, directly or indirectly, manage,
control, participate in, consult with, render services to, or in any manner
engage in any pumping unit or gear manufacturing business (the “Subject
Businesses”) with (any such action to be referred to as an “Association” with)
any person, corporation,

 

-8-



--------------------------------------------------------------------------------

partnership, trust or other business organization (any such person or entity to
be referred to as a “Person”) if such business is directly competitive with the
Subject Businesses of the Company; provided, however, that the foregoing shall
not restrict the Executive from having an Association with a Person that is
engaged in the Subject Businesses so long as the Executive is not personally
involved in a material respect in the Subject Businesses of such Person, it
being understood that an indirect supervisory role of a Subject Business and
other businesses of such Person shall not constitute involvement in a material
respect. If any court having jurisdiction determines that the provisions of this
Section 6 are not enforceable to the fullest extent, because of the provisions
as to the time period, the geographical area or the scope of activity covered,
the Parties agree that such court may narrow any such provision as the court
deems necessary to enforceability, and this Section 6 shall be enforced as so
narrowed.

 

The Executive acknowledges that monetary damages would not constitute an
adequate remedy for the Company in the event of a breach of this Section 6, and
he therefore agrees that the Company shall be entitled to injunctive or other
equitable relief for the enforcement hereof. However, in no event shall an
asserted violation of the provisions of this Section 6 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.

 

  7. Confidential Information.

 

The Executive shall not, at any time, except in good faith in the performance of
his duties for the Company, divulge any trade secrets or other proprietary or
confidential information concerning the accounts, business or affairs of the
Company, which shall have been obtained by the Executive during the Executive’s
employment by the Company and which shall not be or become public knowledge
other than by acts of the Executive in violation of this Agreement (except such
information as is required by law or legal process to be divulged, in which case

 

-9-



--------------------------------------------------------------------------------

he shall give the Company prompt notice of such required disclosure and use his
reasonable best efforts, in cooperation with the Company, to defend against any
such required disclosure). However, in no event shall an asserted violation of
the provisions of this Section 7 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.

 

  8. Indemnification

 

8.1 If at any time the Executive is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that he
is or was a director, officer, employee or agent of the Company, or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise, the Company shall indemnify the Executive and hold him
harmless against reasonable expenses (including attorneys’ fees), judgments,
fines, penalties, amounts paid in settlement and other liabilities actually and
reasonably incurred by him in connection with such action, suit or proceeding to
the full extent permitted by law.

 

8.2 Expenses (including attorneys’ fees) incurred by the Executive in appearing
at, participating in, or defending any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative,
shall be paid by the Company at reasonable intervals in advance of the final
disposition of such action, suit or proceeding upon receipt of an undertaking by
the Executive to repay such amounts if it shall ultimately be determined that he
is not entitled to be indemnified.

 

-10-



--------------------------------------------------------------------------------

8.3 All claims for indemnification under this Agreement shall be asserted and
resolved as follows:

 

  (i) The Executive (a) shall promptly notify the Company of any third-party
claim or claims asserted against him (“Third Party Claim”) that could give rise
to a right of indemnification under this Agreement and (ii) shall transmit to
the Company a written notice (“Claim Notice”) describing in reasonable detail
the nature of the Third Party Claim, a copy of all papers served with respect to
such claim (if any), and the basis of his request for indemnification under this
Agreement.

 

  (ii)

Within 30 days after receipt of any Claim Notice (“Election Period”), the
Company shall notify the Executive (a) whether the Company disputes its
potential liability to the Executive under this Section 8 with respect to such
Third Party Claim and (b) whether the Company desires, at its sole cost and
expense, to defend the Executive against such Third Party Claim by any
appropriate proceedings, which proceedings shall be prosecuted diligently by the
Company to a final conclusion or settled at the discretion of the Company in
accordance with this Subsection 8.3(ii). The Company shall have full control of
such defense and proceedings, including any compromise or settlement thereof.
The Executive is hereby authorized, at the Company’s sole cost and expense (but
only if he is actually entitled to indemnification hereunder or if the Company
assumes

 

-11-



--------------------------------------------------------------------------------

 

the defense with respect to the Third Party Claim), to file, during the Election
Period, any motion, answer or other pleadings which he shall deem necessary or
appropriate to protect his interests or those of the Company and not prejudicial
to the Company. If requested by the Company, the Executive agrees, at the
Company’s sole cost and expense, to cooperate with the Company and its counsel
in contesting any Third Party Claim that the Company elects to contest,
including without limitation, through the making of any related counterclaim
against the person asserting the Third Party Claim or any cross-complaint
against any person. The Executive may participate in but not control, any
defense or settlement of any Third Party Claim controlled by the Company
pursuant to this Section 8.3 and the Company shall bear his costs and expenses
with respect to such participation.

 

  (iii)

If the Company fails to notify the Executive within the Election Period that the
Company elects to defend the Executive pursuant to Subsection 8.3(ii), or if the
Company elects to defend the Executive pursuant to Subsection 8.3(ii) but fails
to diligently and promptly prosecute or settle the Third Party Claim, then the
Executive shall have the right to defend, at the sole cost and expense of the
Company, the Third Party Claim. The Executive shall have full control of such
defense and proceedings; provided, however, that the Executive may not enter
into, without the Company’s consent, which

 

-12-



--------------------------------------------------------------------------------

 

shall not be unreasonably withheld, any compromise or settlement of such Third
Party Claim. Notwithstanding the foregoing, if the Company has delivered a
written notice to the Executive to the effect that the Company disputes its
potential liability to the Executive under this Section 8, and if such dispute
is resolved in favor of the Company by final, nonappealable order of a court of
competent jurisdiction, the Company shall not be required to bear the costs and
expenses of the Executive’s defense pursuant to this Section 8 or of the
Company’s participation therein at the Executive’s request, and the Executive
shall reimburse the Company promptly in full for all costs and expenses of such
litigation. The Company may participate in, but not control, any defense or
settlement controlled by the Executive pursuant to this Section 8.3(iii), and
the Company shall bear its own costs and expenses with respect to such
participation.

 

  (iv) The indemnification provided by this Section 8 shall apply whether or not
the negligence of a party is alleged or proved.

 

  9. Withholding.

 

Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to the Executive, his spouse, his estate or beneficiaries,
shall be subject to withholding of such amounts relating to taxes as the Company
may reasonably determine it should withhold pursuant to any applicable law or
regulation. In lieu of withholding such amounts in whole or in part, the Company
may, in its sole discretion, accept other provisions for payment of taxes as

 

-13-



--------------------------------------------------------------------------------

required by law, provided it is satisfied that all requirements of law affecting
its responsibilities to withhold such taxes have been satisfied.

 

  10. Assignability; Binding Nature.

 

This Agreement is binding upon, and shall inure to the benefit of, the Parties
hereto and their respective successors, heirs, administrators, executors and
assigns. No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive except that (i) his rights to
compensation and benefits hereunder, which rights shall remain subject to the
limitations of this Agreement, may be transferred by will or operation of law,
and (ii) his rights under employee benefit plans or programs as referred to in
Section 4, above, may be assigned or transferred in accordance with such plans
or programs. No rights or obligations of the Company under this Agreement may be
assigned or transferred except that such rights or obligations may be assigned
or transferred by operation of law in the event of a merger or consolidation in
which the Company is not the continuing entity, or the sale or liquidation of
all or substantially all of the assets of the Company, provided that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

 

  11. Effect of Agreement.

 

This Agreement contains the entire agreement between the Parties concerning the
subject matter hereof and supersedes all prior agreements, understandings,
discussions, negotiations, and undertakings, whether written or oral, between
the Parties with respect thereto. However, the Parties acknowledge having
entered into a Severance Agreement as of January 16, 1993 (the “Severance
Agreement”), and it is understood that such Severance Agreement is independent
of this Agreement. In the event of a Change in Control of the Company, as
defined in

 

-14-



--------------------------------------------------------------------------------

the Severance Agreement, then, notwithstanding any other provision hereof, this
Agreement shall terminate and be superseded by the Severance Agreement.

 

  12. Amendments and Waivers.

 

This Agreement may not be modified or amended except by a writing signed by both
Parties. A Party may waive compliance by the other Party with any term or
provision of this Agreement, or any part thereof, provided that the term or
provision, or part thereof, is for the benefit of the waiving Party. Any waiver
shall be limited to the facts or circumstances giving rise to the noncompliance
and shall not be deemed either a general waiver or modification with respect to
the term or provision, or part thereof, being waived, or as to any other term or
provision of this Agreement, nor shall it be deemed a waiver of compliance with
respect to any other facts or circumstances then or thereafter occurring.

 

  13. Mediation and Legal Actions.

 

If a dispute arises out of or related to this Agreement or its breach and if the
dispute cannot be settled through direct discussions, then the Company and the
Executive agree first to endeavor to settle the dispute in an amicable manner by
mediation, under the applicable provisions of Sec. 154.001 et seq. Texas Civil
Practices & Remedies Code, as supplemented by the mediation rules of the
American Arbitration Association, before having recourse to any other proceeding
or forum. If any party to this Agreement brings legal action to enforce the
terms of this Agreement against another party to this Agreement and prevails in
such legal action, the other party, in addition to the remedy or relief obtained
in such legal action, shall be liable for the expenses incurred by the
successful party in such legal action including costs of court and the fees and
expenses of counsel.

 

  14. Notices.

 

Any notice given hereunder shall be in writing and shall be deemed given when
delivered personally or by courier, or five days after being mailed,

 

-15-



--------------------------------------------------------------------------------

certified or registered mail, duly addressed to the Party concerned at the
address indicated below or at such other address as such Party may subsequently
provide:

 

To the Company:   

Lufkin Industries, Inc.

601 South Raguet

Lufkin, Texas 75901

Attn: Secretary

with a copy to:   

Michael Rosenwasser, Esq.

Andrews & Kurth L.L.P.

425 Lexington

New York, New York 10017

To the Executive:   

Mr. Douglas V. Smith

2210 Copeland Street

Lufkin, Texas 75901

 

  15. Severability.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.

 

  16. Survivorship.

 

The respective rights and obligations of the Parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

  17. References.

 

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his legal representative or, where appropriate,
to his beneficiary or beneficiaries.

 

-16-



--------------------------------------------------------------------------------

  18. Governing Law.

 

This Agreement shall be governed by and construed and interpreted in accordance
wit the laws of the State of Texas without reference to the principles of
conflicts of law.

 

  19. Legal Fees.

 

The Company promptly shall reimburse the Executive for fifty percent (50%) of
his reasonable legal fees and expenses incurred in connection with the
negotiation and documentation of this Agreement.

 

  20. Mitigation.

 

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement.

 

  21. Headings.

 

The headings of paragraphs contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.

 

  22. Counterparts.

 

This Agreement may be executed in one or more counterparts.

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective for all
purposes as the date first written above.

 

LUFKIN INDUSTRIES, INC.

By:  

/s/ C. James Haley, Jr.

Name:  

C. James Haley, Jr.

Title:  

Secretary–Treasurer

 

EXECUTIVE

/s/ Douglas V. Smith

Douglas V. Smith

 

-18-



--------------------------------------------------------------------------------

EXHIBIT A

 

BONUS FOR 1995

 

1995 Earnings Per Share

--------------------------------------------------------------------------------

   Bonus Amount


--------------------------------------------------------------------------------

Below  $1.00

   $ 60,000

$1.00 - $1.38

     63,750

$1.39 - $1.82

     127,500

$1.83 and above

     191,250

 



--------------------------------------------------------------------------------

EXHIBIT B

 

LUFKIN INDUSTRIES, INC.

STOCK OPTION AGREEMENT

 

Agreement made effective the 17th day of May, 1995, (the “Grant Date”) between
LUFKIN INDUSTRIES, INC., a Texas corporation (the “Company”), and DOUGLAS V.
SMITH (“Optionee”).

 

To carry out the purposes of the Lufkin Industries, Inc. 1990 Stock Option Plan
(the “Plan”), to which this Agreement is expressly subject and a copy of which
is attached hereto as Exhibit A, by affording Optionee the opportunity to
purchase shares of Common Stock, par value $1.00 per share, of the Company
(“Stock”), and in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and Optionee hereby agree as follows:

 

Any capitalized term not separately defined herein shall have the meaning set
forth in the Plan.

 

1. Grant of Option. The Company granted, effective, May 17, 1995, to the
Optionee the right and option (the “Option”) to purchase all or any part of an
aggregate of 15,000 shares of Stock, on the terms and conditions set forth
herein and in the Plan.

 

2. Exercise Price. The exercise price of the Option shall be $19.00 per share.

 

3. Exercise of Option. (a) Subject to the further provisions of this Agreement,
the Option granted pursuant to this Agreement may be exercised only as set forth
below:

 

Exercise Date

--------------------------------------------------------------------------------

   Percentage of
Option Shares
Exercisable


--------------------------------------------------------------------------------

 

1.

 

Prior to the first anniversary of the Grant Date

   0 %

2.

 

After the first anniversary of the Grant Date

   25 %

3.

 

After the second anniversary of the Grant Date

   50 %

4.

 

After the third anniversary of the Grant Date

   75 %

5.

 

After the fourth anniversary of the Grant Date

   100 %

 



--------------------------------------------------------------------------------

(b) Subject to the earlier expiration of the Option as herein provided and
subject to the terms and conditions contained herein, the Option may be
exercised by written notice (which complies in all respects with the provisions
of this Agreement) to the Company at its principal executive office addressed to
the attention of the Secretary of the Company, identifying the Option and
specifying the number of shares that the Optionee decides to purchase, such
exercise to be effective at the time of receipt of such written notice at the
Company’s principal executive office during normal business hours. The notice
shall not be considered to be properly given unless accompanied by all
documentation deemed appropriate by the Committee to reflect exercise of the
Option and compliance with all applicable laws, rules and regulations.

 

(c) The exercisability of the Option shall be subject to acceleration on the
terms and conditions stated in Section 8 of the Plan, which related to a “Change
in Control” of the Company (as defined in the Plan); provided, however, that
acceleration of exercisability of the option in accordance with the terms and
conditions stated in Section 8 of the Plan shall occur upon the occurrence of a
“Change in Control” of the Company as defined in the Plan regardless of whether
the Board of Directors of the Company exercises its power under the Plan prior
to the time that such a “Change in Control” would otherwise be deemed to have
occurred to determine that such “Change of Control” will not be deemed to have
occurred. Further, this Option shall become fully exercisable as to all shares
of stock upon the occurrence of a “Change of Control” of the Company as such
term is defined pursuant to Section 2(b) of that Severance Agreement dated
January 16, 1993 by and between the Company and Optionee and, following the
occurrence of such “Change of Control”, this Option shall not terminate prior to
the tenth anniversary of its Grant Date by reason of Optionee’s termination of
employment with the Company other

 

-2-



--------------------------------------------------------------------------------

than a termination by the Company for “Cause” as such term is defined in Section
4.2 of such Severance Agreement.

 

(d) Notwithstanding anything herein to the contrary, in no event shall the
Option, or any part thereof, be exercisable after the tenth anniversary of the
Grant Date.

 

4. Payment of Option Exercise Price. Upon exercise of an Option, the full option
exercise price for the shares with respect to which the Option is being
exercised shall be payable to the Company (i) in cash or by check payable and
acceptable to the Company or (ii) subject to the approval of the Committee, by
tendering to the Company shares of Stock owned by the Optionee having an
aggregate Market Value as of the date of exercise and tender that is not greater
than the full Option exercise price for the shares with respect to which the
Option is being exercised and by paying any remaining amount of the Option
exercise price as provided in (i) above (provided that the Committee may, upon
confirming that the Optionee owns the number of shares being tendered, authorize
the issuance of a new certificate for the number of shares being acquired
pursuant to the exercise of the Option less the number of shares being tendered
upon the exercise and return to the Optionee (or not require surrender of) the
certificate for the shares being tendered upon the exercise). Payment
instructions will be received subject to collection.

 

5. Reload Option. If, prior to his termination of employment, Optionee shall
exercise an Option and make payment of the Option exercise price pursuant to the
provisions of Section 4(ii), the Company and Optionee shall enter into a
separate stock option agreement granting options to purchase that number of
shares tendered to pay the Option exercise price pursuant to Section 4(ii). The
exercise price of such Reload Options shall be the Market Value Per Share on the
date of grant and the expiration date shall be the same as the expiration date
of the Option

 

-3-



--------------------------------------------------------------------------------

exercised for which payment was made in accordance with the provisions of
Section 4(ii).

 

6. Non-Transferability. The Option may not be transferred by Optionee separately
or otherwise than by will or the laws of descent and distribution.

 

7. Termination of Employment. (a) If the Optionee’s employment with the Company
is terminated for reasons other than (i) retirement with the consent of the
Company (“retirement”), (ii) permanent disability or (iii) death, the Option
shall be exercisable by him, subject to Section 3(d) above, only within ninety
days after such termination and only to the extent the Option was exercisable on
the date of termination of employment.

 

(b) If, however, any termination of employment is due to retirement or permanent
disability, the Option shall be exercisable by the Optionee in full at any time,
subject to Section 3(d) above, after such termination of employment.

 

(c) If any termination of employment is due to the death of Optionee, the
Optionee’s estate, personal representative or beneficiary, as the case may be,
shall have the right subject to the provisions of Section 3(d) above, to
exercise the Option in full at any time within 12 months after the date of the
Optionee’s death.

 

(d) Except as provided above in this Section 7, to the extent the Option is not
exercisable on such termination of employment, the Option, or applicable portion
thereof, shall be terminated and forfeited in full.

 

8. Withholding of Tax. Any cash payment under this Agreement shall be reduced by
any amounts required to be withheld or paid with respect thereto under all
present or future federal, state and local tax and other laws and regulations
that may be in effect as of the date of each such payment (“Tax Amounts”). Any
issuance of Stock pursuant to the exercise of the Option under this Agreement
shall not be made until appropriate arrangements have been made for the payment
of any amounts that may be required to be withheld or paid with respect thereto.
Such

 

-4-



--------------------------------------------------------------------------------

arrangements may, at the discretion of the Committee and subject to the terms of
the Plan, include allowing the Optionee to tender to the Company shares of Stock
owned by the Optionee, or to request the Company to withhold a portion of the
shares of Stock being acquired pursuant to the exercise or otherwise distributed
to Optionee, which have a Market Value Per Share as of the date of such
exercise, tender or withholding that is not greater than the sum of all Tax
Amounts, together with payment of any remaining portion of all tax amounts in
cash or by check payable and acceptable to the Company. Payment instruments will
be received subject to collection.

 

9. Securities Matters. The Option granted herein shall be subject to the
requirement that, if at any time the Board or the Committee shall determine, in
its discretion, that the listing, registration or qualification of the shares
subject to such Option upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the issue of
purchase of shares hereunder, such Option may not be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not reasonably acceptable
to the Board or the Committee.

 

10. Employment Relationship. For purposes of this Agreement, the Optionee shall
be considered to be in the employment of the Company as long as the Optionee
remains an employee of either the Company, a parent or subsidiary corporation
(as defined in Section 424 of the Code) of the Company, or a corporation or a
parent or subsidiary of such corporation assuming or substituting a new
agreement for this Agreement. Any question as to whether and when there has been
a termination of such employment, for purposes of this Agreement, and the cause
of such termination, for the purposes of this Agreement, shall be determined by
the Committee, and its determination shall be final. Nothing herein shall give
the

 

-5-



--------------------------------------------------------------------------------

Optionee any right to continued employment or affect in any manner the right of
the Company or any parent or subsidiary corporation to terminate the employment
of the Optionee.

 

11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Optionee. This Agreement and all actions taken shall be governed by and
constructed in accordance with the laws of the State of Texas. In the event of
conflict between this Agreement and the Plan, the terms of the Plan shall
control. All undefined capitalized terms used herein shall have the meaning
assigned to them in the Plan. The Committee shall have authority to construe the
terms of this Agreement, and the Committee’s determinations shall be final and
binding on the Optionee and the Company.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Optionee has executed this Agreement as of the day and year first above
written.

 

LUFKIN INDUSTRIES, INC. By:  

/s/ C.J. Haley, Jr.

Its:

 

Secretary-Treasurer

 

OPTIONEE:    

/s/ D.V. Smith

Douglas V. Smith

Its:

 

Chairman, President and

Chief Executive Officer

 

-6-



--------------------------------------------------------------------------------

EXHIBIT C

 

SUMMARY OF SERP

 

In general, the SERP will have the same terms and provisions as the Company’s
qualified pension plan, including early retirement factors, except:

 

  1. only .5 year of credited service will be recognized under the SERP for each
full year of credited service recognized under the qualified plan.

 

  2. a participant’s vested interest in his benefit will be determined as
follows:

 

  (a) voluntary termination by the executive prior to age 62 — 0%

 

  (b) involuntarily terminated by the Company (other than for cause) prior to
age 62 — 100%

 

  (c) upon or following a change in control of the Company — 100%

 

  (d) on or after age 62 (other than for cause) — 100%

 

  (e) for cause — 0%

 

  3. Form of Payment

 

  (a) if by the Company (other than for cause) — an immediate lump sum

 

  (b) following a change in control — an immediate lump sum

 

  (c) retirement on or after 62 — same form and time as the qualified plan
benefit

 

  (d) mutual termination — as agreed to by the parties

 